DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 7, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fevre et al. (USPub 2015/0375768).
	With respect to claim 1, Fevre et al. disclose a first jacket (3) axially translatable along a longitudinal axis of the moveable steering column assembly; and a second jacket (5) operatively coupled to the first jacket and in telescoping engagement with the first jacket [0037-0039].
	With respect to claim 2, wherein the first jacket and the second jacket are configured to translate and telescope, respectively, simultaneously [0040].
	With respect to claim 5, further comprising: a first actuator (9) operatively coupled to the first jacket (3) to actuate axial translation of the first jacket [0039]; and a second actuator (7) operatively coupled to the second jacket (5) to actuate telescoping movement of the second jacket [0037].
	With respect to claim 6, further comprising a third actuator (8) to actuate a rake adjustment of the moveable steering column assembly [0038].
	With respect to claim 7, wherein the second actuator (7) is operatively mounted to the first jacket (3), the second actuator translating with the first jacket during translation of the first jacket (Fig 1 and [0033]).
	With respect to claims 14 and 15, the apparatus discussed above with respect to claims 1, 2, and 5-7 meets the limitations.

Claim(s) 1, 2, 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kreutz et al. (USPub 2018/0319419).
With respect to claim 1, Kreutz et al. disclose a first jacket (55) axially translatable along a longitudinal axis of the moveable steering column assembly; and a second jacket (56) operatively coupled to the first jacket and in telescoping engagement with the first jacket [0051-0054].
	With respect to claim 2, wherein the first jacket and the second jacket are configured to translate and telescope, respectively, simultaneously [0022].
	With respect to claims 8 and 12, wherein the first jacket and the second jacket are part of a steer-by-wire steering column assembly [0015].
	With respect to claims 9 and 13, wherein the first jacket and the second jacket are part of an autonomous driving system [0015].
With respect to claim 10, Kreutz et al. disclose a first jacket (55) axially translatable along a longitudinal axis (21) of the moveable steering column assembly (2; Figs 5-7); a second jacket (56) operatively coupled to the first jacket and in telescoping engagement with the first jacket [0051-0054]; 
With respect to claim 11, wherein the single actuator is operatively mounted to the first jacket, the single actuator translating with the first jacket during translation of the first jacket (Fig 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fevre et al.
	With respect to claims 3, 4, 16, and 17, Fevre et al. disclose the claimed invention as discussed above as well as three motors, one for translation, one for telescoping, and one for pivoting, wherein the translation and telescoping adjustment motors can be actuated sequentially from the pivotal adjustment motor, but Fevre et al. do not specifically disclose that the translation and telescoping motors are sequentially actuated.  However, it would have been obvious to one having ordinary skill in the art before invention was filed to try operating the translation and telescoping motors simultaneously or one before the other, as one having ordinary skill would have expected it to yield nothing more than predictable results, namely, that the steering column would be fully stowed after all the motors are actuated, and the order or speed of the adjustment is merely a matter of design choice.

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fevre et al. in view of Kreutz et al.
	Fevre et al. disclose the claimed invention as discussed above but does not disclose wherein the first jacket and the second jacket are part of a steer-by-wire steering column assembly that are part of an autonomous driving system.  Kreutz et al. disclose a movable steering column that is part of a steer-by-wire steering column assembly and an autonomous driving system [0015].  Therefore, it would have been obvious to one having ordinary skill in the art before the invention was filed to modify the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DREW BROWN
Primary Examiner




/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        10/20/2021